Citation Nr: 0515077	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-33 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for asthma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for low back pain.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1997 to January 
2002.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO granted service connection 
for asthma and assigned a 10 percent disability rating, 
effective January 2002.  The RO denied service connection for 
hypertension and low back pain.  The veteran wants a higher 
initial rating for his asthma, see Fenderson v. West, 12 
Vet. App. 119 (1999), and his claims for service connection 
for hypertension and low back pain granted.

Note also that, when filing his substantive appeal (VA Form 
9) in November 2003, the veteran requested a Travel Board 
hearing before a Veterans Law Judge (VLJ) of the Board, in 
Columbia.  But he failed to report for his hearing, as 
scheduled.  There are no other hearing requests of record, 
and he has not justified his absence or requested to 
reschedule his hearing, so the Board deems his request for a 
hearing withdrawn.  See, e.g., 38 C.F.R. § 20.704(d) (2004).

Unfortunately, further development is required concerning the 
claims for a higher initial rating for the asthma and for 
service connection for low back pain.  So, for the reasons 
explained below, these claims are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part concerning these claims.  The Board, however, will 
go ahead and decide his other claim for service connection 
for hypertension.




FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claim for hypertension has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's hypertension is causally or 
etiologically related to his service in the military.


CONCLUSION OF LAW

The veteran's hypertension was not incurred or aggravated 
during service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claim.  The December 2002 rating decision 
appealed, a subsequent January 2003 rating decision, and the 
September 2003 statement of the case (SOC), as well as a 
September 2002 letter to the veteran, notified him of the 
evidence considered and the pertinent laws and regulations.  
The RO also indicated it would review the information of 
record and determine what additional information was needed 
to process his claim.  And the September 2002 letter, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claim, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, he was provided a VA examination.  He 
was also provided several other opportunities to submit 
additional evidence in support of his claim - including 
following the RO's September 2002 VCAA letter.  He also had 
an additional 90 days to identify and/or submit supporting 
evidence after certification of his appeal to the Board, and 
even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, the September 2002 letter apprising the veteran 
of the provisions of the VCAA was sent prior to initially 
adjudicating his claim in December 2002.  So there was due 
process compliance with the holding and mandated sequence of 
events specified in a recent precedent decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, 
just as in Pelegrini I, the Court held, among other things, 
that VCAA notice must be provided to a claimant before an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ) on the claim.  Id.  The AOJ in this case 
is the RO in Columbia, and the RO did just that.  
Consequently, there is no problem insofar as the timing of 
the VCAA notice, and the content of it is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the September 2002 VCAA 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The 
September 2002 VCAA letter requested that he provide or 
identify any evidence supporting his claim.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  See, too, Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

With respect to the VCAA letter of September 2002, the 
veteran was requested to respond within 60 days, but the 
letter informed him that he had up to one year to submit 
evidence.  And it has been more than one year since the 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.



Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as 
hypertension are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  



The veteran's December 1996 Report of Medical History for 
purposes of enlistment shows that the veteran denied 
experiencing high or low blood pressure.  The contemporaneous 
Report of Medical Examination indicates that clinical 
evaluation of the veteran's lung, chest, heart, and vascular 
system were normal.  His blood pressure was 138/82.

In October 1998, while being treated for right ankle pain, 
his blood pressure was 154/84.  In March 1999, while treated 
for an upper respiratory infection, it was 145/80.  In 
November 1999, while treated for hemorrhoids, it was 141/82.  

In February 2000, the veteran was seen for his asthma, and 
his blood pressure was 147/90.  

In August 2000, he was treated several times for his asthma, 
and his blood pressure was 142/83 at the initial visit.  Two 
weeks later, early in the day, it was 142/101 while standing, 
133/92 while sitting, and 133/87 while laying down.  At 
another appointment, several hours later, his blood pressure 
was 142/83.  

In June 2001, he was again treated for his asthma, and his 
blood pressure was 149/81.  In September 2001, he was treated 
for recurrent low back pain.  His blood pressure was 132/91.

A May 2002 VA treatment note indicates that the veteran's 
blood pressure was 146/78 when being treated for a possible 
allergic reaction.

The veteran's June 2002 Report of Medical History for 
purposes of applying for a position as a police officer shows 
that the veteran denied experiencing high or low blood 
pressure.  The contemporaneous Report of Medical Examination 
indicates that clinical evaluation of the veteran's 
respiratory tract was normal.  An EKG showed a T-wave 
abnormality, considered inferior ischemia.  His blood 
pressure was 148/88, 148/82, and 140/88.  A manual blood 
pressure reading of 150/100 was also obtained.  An attached 
United States Civil Service Commission Certificate of Medical 
Examination recommended a 20-pound weight loss to assist the 
veteran in maintaining control of his blood pressure.

A June 2002 treatment note indicates that the veteran's blood 
pressure 5 days earlier was 158/95.  He was advised to follow 
a low-salt diet and a repeat blood pressure reading was 
144/88.  Another, subsequent, June 2002 VA medical record 
indicates that the veteran was evaluated for possible 
inferior ischemia and reported a blood pressure reading of 
150/100.  Upon evaluation, his blood pressure was 138/78.  
Following a physical examination, the assessment was 
questionable abnormal EKG and stable asthma.  

The veteran was afforded a VA examination in October 2002.  
According to the report, he related that he was diagnosed 
with hypertension in June 2002 and that he was following a 
diet to control his blood pressure.   Upon physical 
examination, his blood pressure was 130/70.  The diagnosis 
was essential borderline hypertension, not on medication, 
controlled by diet.

The Board finds that the evidence of record does not 
establish entitlement to service connection for hypertension.  
There is no medical evidence of record indicating the 
veteran's hypertension was incurred during or as a result of 
his military service.  His service medical records are 
negative for complaints or treatment of hypertension.  
According to his military records, his blood pressure during 
service was within normal limits.  And neither the VA 
examiner, nor his treating providers, associated his post-
service "borderline hypertension" with his military 
service.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  See, too, Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").   



There also is no evidence of hypertension being manifest to a 
compensable degree within one year after separation from 
service in January 2002.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  According to VA regulation, 
hypertension must be confirmed by readings taken two or more 
times on at least three different days and is defined as a 
diastolic blood pressure of predominantly 90mm or greater and 
isolated systolic hypertension means systolic blood pressure 
is predominantly 160mm or greater with diastolic pressure of 
less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(Note 1).  And to have hypertension to a compensable degree 
(meaning at least 10-percent disabling), the veteran must 
have a diastolic blood pressure predominantly 100 or more; 
or systolic pressure predominantly 160 or more; or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.

While the Board acknowledges the veteran's blood pressure was 
occasionally elevated, it was not so high that he would be 
entitled to the minimum compensable rating of 10 percent 
under Code 7101.  Nor does he require continuous medication 
for controlling the condition.  Records also show that his 
blood pressure was elevated during treatment for unrelated 
physical ailments and that it eventually returned to within 
normal limits, as evidenced by repeat readings.  Moreover, 
his treating clinicians have associated his blood pressure, 
when elevated, with being overweight and his diet.  See 
38 C.F.R. § 3.303(b) (isolated findings are insufficient to 
establish chronicity).  These two precipitating factors have 
nothing to do with his service in the military.

The only evidence at other times alleging the veteran's 
hypertension is related to his service in the military comes 
from him, individually.  And as a layman, he simply does not 
have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  


Because of this, his allegations, alone, have limited 
probative value without medical evidence substantiating them.  
Consequently, absent medical evidence of a causal 
relationship to his service in the military, service 
connection cannot be granted because the preponderance of the 
evidence is unfavorable.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for hypertension is denied.


REMAND

The veteran was afforded a VA general medical examination in 
October 2002 in connection with his claims, and the report of 
that evaluation is on file.  But there is no indication the 
VA examiner reviewed the veteran's claims file for his 
pertinent medical history, and the VA examiner also failed to 
provide an opinion as to whether the veteran's current low 
back pain is causally or etiologically related to his 
military service.  Concerning this, the veteran reported a 
history of low back pain following paratrooping in service 
and was diagnosed with mechanical low back pain at the 
conclusion of that VA examination.

The veteran's service medical records show that, in September 
2001, he was treated for low to mid back pain at L4-5, of 3 
weeks duration, and diagnosed with recurrent low back pain.  
But, following his service, in April 2002, he was treated by 
Fredrick Chiropractic for complaints of low back pain 
following a motor vehicle collision, and diagnosed with 
lumbar subluxation, myofascitis, and facet syndrome.

Additionally, with regard to the veteran's claim for a higher 
initial rating for his asthma, the Board observes that he was 
most recently afforded a VA examination in October 2002.  A 
copy of the examination report is in his claims file.  But 
the examination report does not include all of the objective 
clinical findings necessary to properly evaluate the severity 
of his asthma under the Rating Schedule, as the VA 
examination report does not provide a complete 
characterization of the severity and manifestations of the 
asthma from the effective date of service connection to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
See also 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6602 
(2004).  Significantly, it is unclear from the medical 
evidence of record whether the veteran's symptomatology has 
worsened since his last VA examination.  In particular, the 
Board notes that he stated in his June 2003 notice of 
disagreement (NOD) that his symptoms had worsened since his 
last examination, and now interferes with his physical 
agility.  Moreover, the Board observes that the October 2002 
VA examination appears to have been incomplete, as the VA 
examiner stated the veteran's pulmonary function test (PFT) 
results were unavailable for review.  The PFT results are one 
of the bases used to rate his asthma.  Therefore, he should 
be afforded another VA examination to obtain this critical 
information, just as he must to obtain a medical opinion 
concerning the etiology of his low back pain.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).



Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the cause of 
his low back pain, including the 
underlying diagnosis and, especially, 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
related to his service in the military 
and the low back pain he experienced 
during service, in particular.  Also bare 
in mind, however, he also complained of 
low back pain following a motor vehicle 
accident that occurred since service.  So 
an opinion is needed to determine what 
incident, in service or after, is the 
cause of his current low back pain - 
including whether perhaps both are 
contributing factors.  And to facilitate 
making this determination, please review 
all relevant evidence in his claims file, 
including a copy of this remand.  Conduct 
all diagnostic testing and evaluation 
needed to make this determination.  
Please explain the basis of the opinion.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.

2.  Also schedule the veteran for a VA 
examination to ascertain the severity 
and manifestations of his service-
connected asthma.  Conduct all testing 
and evaluation needed to make this 
determination.  The examiner should 
specifically detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints 
and findings to each diagnosed disorder 
and with the pertinent schedular 
criteria, including 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2004).  The 
examiner should distinguish between 
manifestations and impairments related 
to the veteran's asthma and those 
impairments related to his other 
nonservice-connected disabilities.  
Also, if possible, the examiner should 
include an explanation of all 
significant variations in the severity 
of the asthma since January 2002.  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  Please also discuss 
the rationale of all opinions provided.

3.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), the 
claims file must be made available to 
both examiners for review in connection 
with the examination.  The examiners 
should be provided a full copy of this 
remand, and the examiners are asked to 
indicate that he or she has reviewed the 
claims folder.  

4.  Then readjudicate the veteran's 
claims for a higher initial rating for 
his asthma, and for service connection 
for his low back pain, in light of any 
additional evidence obtained.  If the 
benefits sought are not granted to his 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
time to respond before returning the case 
to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


